Braley, J.
This is an action of contract for the price of a Ford tractor and pulley. The defendant, who owned and cultivated a large farm, went to the plaintiff’s place of business and directed it to send to the farm a “demonstrating tractor.” The tractor was sent, and a demonstration was given. The evidence was conflicting whether a completed sale for a new tractor followed as the plaintiff claimed, or whether as the defendant contended, there was to be no sale unless he executed a conditional agreement or lease, and that, having refused, no title passed. The jury would have been warranted in finding on the testimony introduced, by the plaintiff, that the defendant expressed satisfaction with the work of the demonstrating tractor, and ordered, accepted and received a tractor which with the pulley was delivered at the farm. The jury also could find, that he agreed to pay the price either in cash, or by “a down payment” and sign a lease, with promissory notes payable in instalments, and although the defendant refused to sign a lease, yet he continually promised in response to the plaintiff’s demands to make full payment, but finally repudiated the sale, and, the market price having appreciably declined, bought a secondhand “Case tractor.” It is plain that a verdict for the defendant could not have been ordered; nor could rulings have been given, that the title had not passed, and that there was no acceptance of the property within the meaning of G. L. c. 106, § 6. The plaintiff had delivered the property, and it *347was for the jury to determine whether delivery and payment were concurrent conditions. Haskins v. Warren, 115 Mass. 514. Schmoll Fils & Co. Inc. v. Wheeler, 242 Mass. 464, 469. G. L. c. 106, §§ 30, 31.
The plaintiff’s witness Thomas having testified that, when the bargain was struck, the defendant said, “I will pay for it probably in cash, and if not I will pay for it as I do my cars,” which he had always bought on *a lease, he was shown a lease in cross-examination, and, in reply to the question, “Look at that paper . . . and see whether it was not the usual form of lease,” answered, “That looks like the lease.” The defendant then offered the paper to contradict the witness. It was excluded rightly. The defendant had testified, and his evidence was not contradicted, that he had refused to sign a lease and that no lease had been given. The lease and notes left with the defendant by the plaintiff’s agent formed no part of the alleged contract, and the- form of lease offered was moreover not shown to be of the same purport.
The exclusion of a conversation which a witness for the defendant had with two of the plaintiff’s witnesses, is not shown to have been prejudicial. It does not appear what answer was expected, and no offer of proof was made. Goldsmith v. Traveler Shoe Co. 236 Mass. 111, 116.

Exceptions overruled.